United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bedford Park, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1959
Issued: March 26, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 26, 2011 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ (OWCP) decision dated August 16, 2011. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained right ankle, back, neck and bilateral shoulder
conditions in the performance of duty.
FACTUAL HISTORY
Appellant, a 31-year-old letter carrier, filed a Form CA-2 claim for benefits on June 3,
2011, alleging that she developed bilateral shoulder and lower back conditions causally related to
employment factors. In a June 3, 2011 statement, she asserted that she slipped and fell backwards
1

5 U.S.C. § 8101 et seq.

while delivering mail on December 28, 2010, which resulted in injuries to her shoulders, head,
neck and right ankle.
In a report dated May 24, 2011, Dr. Jacob Salomon, a specialist in general surgery, stated
that appellant had sustained a traumatic injury on December 28, 2010, for which she had filed a
separate, unrelated claim. He stated that this claim had apparently been accepted for a right ankle
condition, although she also sustained injuries to her neck, back and both shoulders. Dr. Salomon
advised that due to persistent pain and symptoms he had obtained several diagnostic studies for
appellant which showed bilateral tendinitis in both shoulders, lumbar disc disease and
radiculopathy; he also stated that she had a cervical muscle sprain. He stated that the shoulder,
neck and back injuries were chronic in nature and related to her work as a mail carrier, which
caused inflammation of the shoulders due to her carrying and lifting heavy mailbags. Since these
were chronic conditions Dr. Salomon considered them to be occupational conditions which were
aggravated by the December 28, 2010 work incident. He stated that he would be submitting the
results of x-ray tests, electromyelogram (EMG) tests and magnetic resonance imaging (MRI) scans
which document her lumbar disc disease and lumbar, which was related to lifting and walking
attendant to her job duties.
On June 28, 2011 OWCP advised appellant that it required factual and medical evidence
to determine whether she was eligible for compensation benefits. It asked her to submit a
comprehensive report from her treating physician describing her symptoms and the medical
reasons for her condition, an opinion as to whether her claimed condition was causally related to
her federal employment. OWCP requested that appellant submit this evidence within 30 days.
In a July 13, 2011 report, Dr. Salomon reiterated that he had been treating appellant for
multiple symptoms, including the right ankle, both shoulders, back and neck, which he opined
were related to the December 28, 2010 work incident. He advised that she had low back pain
with numbness in both legs, which was confirmed by an EMG study showing radiculopathy for
her back and radiculopathy of her lumbar disc disease. Dr. Salomon asserted that appellant’s
neck disease was confirmed with an MRI scan showing straightening of the cervical spine with
cervical spasm. He opined that these conditions were aggravated by her fall at work on
December 28, 2010.
Appellant underwent an MRI scan on March 19, 2011, which indicated that she had
normal lordosis with no disc bulges and no significant abnormalities.
By decision dated August 16, 2011, OWCP denied the claim, finding that appellant failed
to submit medical evidence sufficient to establish that her claimed conditions were related to
factors of employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing that the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
2

Id.

2

time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.3 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed, or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is usually rationalized medical
evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5
Appellant has the burden of establishing by the weight of the substantial, reliable and
probative evidence, a causal relationship between his claimed right shoulder condition and his
federal employment. This burden includes providing medical evidence from a physician who
concludes that the disabling condition is causally related to employment factors and supports that
conclusion with sound medical reasoning.6
ANALYSIS
In the instant case, appellant has failed to submit any medical opinion containing a
rationalized, probative report which relates her claimed right ankle, back, neck and bilateral
shoulder conditions to factors of her employment. For this reason, she has not discharged her
burden of proof to establish her claim that this condition was sustained in the performance of
duty.
Appellant submitted reports from Dr. Salomon, who related findings of chronic neck,
back and bilateral shoulder pain on examination. Dr. Salomon stated that she underwent
diagnostic studies which showed bilateral tendinitis in both shoulders, lumbar disc disease and
3

Joe D. Cameron, 42 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

Id.

6

See Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

3

radiculopathy. He opined that these conditions were chronic in nature and causally related to
appellant’s duties as a mail carrier.7 Neither of Dr. Salomon reports, however, provided a
probative, rationalized medical opinion that the claimed conditions or disability were causally
related to employment factors. His opinion is of limited probative value as it does not contain
any medical rationale how or why appellant’s claimed conditions were currently affected by or
related to factors of employment.8 The weight of medical opinion is determined by the
opportunity for and thoroughness of examination, the accuracy and completeness of physician’s
knowledge of the facts of the case, the medical history provided, the care of analysis manifested
and the medical rationale expressed in support of stated conclusions.9 Dr. Salomon did not
sufficiently describe appellant’s job duties or explain the medical process through which such
duties would have been competent to cause the claimed condition.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused, precipitated or aggravated by her employment is
sufficient to establish causal relationship.10 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
OWCP advised appellant of the evidence required to establish her claim; however, she
failed to submit such evidence. Consequently, appellant has not met her burden of proof in
establishing that her claimed sustained right ankle, back, neck and bilateral shoulder conditions
were causally related to her employment.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof in establishing that
her claimed right ankle, back, neck and bilateral shoulder conditions were sustained in the
performance of duty.

7

Dr. Salomon indicated several times that appellant’s right ankle, back, neck and bilateral shoulder conditions
were aggravated by the December 28, 2010 fall at work. This incident is not relevant to the instant issue of whether
these conditions were causally related to employment factors. Appellant has apparently filed a separate traumatic
injury claim pertaining to this incident which is being separately adjudicated by OWCP.
8

William C. Thomas, 45 ECAB 591 (1994).

9

See Anna C. Leanza, 48 ECAB 115 (1996).

10

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the August 16, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 26, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

